By the Court.—Church, Ch. J. [After stating the facts.]
The Code, section 123, provides that “the following causes must be tried in the county in which the subject of the action, or some part thereof, is situated, subject,” &c. “1. For the recovery of real property, ór of an estate or interest therein, or for the determination in any form, of such right or interest, and for injuries to real property.”
*29This action is for the recovery of an interest in real property, and. for the determination of such interest; and the statute declares in plain language, that where such an action is brought it is local, and that this shall be so without regard to the form in which the determination is sought.
The statute covers this action, and is too plain for controversy. It has been supposed by some, that this provision does not apply to equitable actions; but as the statute makes no distinction, courts have no right to make one. If the plaintiffs succeed, they will recover the real estate as effectually and substantially as in an action of ejectment, and there is no possible ground to hold the action transitory without overruling the statute.
The order of the general term must be reversed, and the motion to change the place of trial granted, with costs.
All the judges concurred, except Folger, J., who did not sit.
Order reversed, and motion to change the place of trial to the county of New York, granted, with costs.